Citation Nr: 1816000	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-26 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and O.R. 


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1999 to January 2000.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision of the Montgomery, Alabama, Regional Office (RO). In June 2016, the Board remanded the appeal to the RO for a Board hearing.

Pursuant to VA's duties to notify and assist the Veteran, VA advised the claimant how to substantiate an application for benefits, obtained all relevant and available evidence and conducted any appropriate medical inquiry. The appeal is ready for appellate review.

In August 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. A hearing transcript is in the record.


FINDING OF FACT

A psychiatric disorder did not originate during active service.


CONCLUSION OF LAW

The criteria for service connection for psychiatric disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132. 

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports. A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception. 38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994). 

As an initial matter, the record indicates that the Veteran was in sound physical and mental condition at the time of his enlistment and acceptance into service. In a June 1999 enlistment examination, the Veteran was noted to have an "abnormal psychiatric" evaluation. The Veteran was also noted to "bite his fingernails and worry a lot," and he indicated that he had nervous trouble and excessive worry.  However, the Veteran's psychiatric condition was assessed as being in a high state of fitness, as evidenced by the rating of "1" on his "PULHES" profile. See Odiorne v. Principi, 3 Vet. App. 456 (1992); (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service. 

In a July 1999 service treatment record (STR) the Veteran was seen with severe back and thigh pain and an internal core temperature of 106 degrees following a strength and conditioning test. The Veteran was diagnosed with rhabdomyolysis. In an October 1999 in-service medical examination the Veteran reported nervous trouble, shortness of breath, chest pain, high blood pressure, and heat stroke. In a December 1999 disability proceeding document, the Veteran was separated from active duty due to physical disability. 

In an August 2000 medical examination the Veteran was noted to have had a heat stroke in service, characterized by a temperature of 107 degrees with blurred vision and dizziness. The Veteran was eventually hospitalized and released with a full recovery, however, a history of elevated blood pressure readings and occasional chest pain was recorded.

In an October 2000 VA hypertension examination the clinician noted the Veteran had rhabdomyolysis as a result of a heat stroke in the military. 

In January 2012, the Veteran was afforded a VA examination. The clinician noted a diagnosis for depressive disorder and noted that the Veteran had worry and nervous trouble prior to service as evidenced by his enlistment examination. The Veteran indicated that he had been playing sports until an April 2011 injury to his Achilles tendon. The examiner also reported the Veteran experienced unemployment, financial strain, the loss of his home in a tornado in April 2011, and the death and injury of family members in an April 2011 motor vehicle accident. The examiner stated that the Veteran did not seek treatment for symptoms of depression until June 2011. The examiner also noted the Veteran could not describe symptoms of depression and anxiety and repeatedly asked questions beginning with: "What would you rate it if I said that..." The examiner found that the Veteran's current depressive symptoms are not due to the heat stroke he had in service. 

In his August 2016 hearing testimony the Veteran indicated that he had a heat stroke while on active duty and subsequently experienced psychiatric symptoms. The Veteran also indicated that he currently has trouble maintaining relationships with his three children due to his mental condition. 
At the conclusion the hearing, the Veteran was afforded a period to obtain substantiating medical evidence indicating that his mental disorder was incurred in service. However, although additional treatment records were received, the Veteran has not submitted any medical evidence showing such a nexus. Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

The Board has considered the Veteran's assertions that his psychiatric disorder is caused by his military service. The Veteran is not competent, however, to offer an opinion as to the etiology of this type of disability due to the medical complexity of the matter involved. See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that "PTSD is not the type of medical condition that lay evidence...is competent and sufficient to identify"); Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (holding that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness); see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia and anti-psychotic drugs to treat it had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue).

A preponderance of the evidence is against a finding that the Veteran's psychiatric disorder originated during service. The Veteran was first seen for his psychiatric disorder in June 2011, many years after service separation, and no competent medical provider has opined that the Veteran's psychiatric disorder began in or as a result of service. 

The Veteran's in-service medical records do not report in-service symptoms of depression or anxiety and there is no indication that his nervous condition was aggravated during his short time in service. Therefore, service connection is not warranted and the claim is denied.



ORDER

Service connection for psychiatric disorder is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


